Pee Cubiam,
This judgment is affirmed on the following from the opinion of the learned court below entering it for the defendant non obstante veredicto: “In the case in hand there is no proof of the cause of the fall of the stringer. It was not shown to have been insecurely placed. To enable it to fall it must have been removed from its moorings. This may have been done by some of the workmen at work about it. This may have been by some of Anderson’s men who had the same opportunity as the defendant’s workmen. The suggestion that it may have been dislodged by vibration is in the absence of evidence of the extent and character of the vibration and that the vibration would produce such results mere speculation. In short we have a case where we have merely the proof of the fall of the object, with no proof of what caused it to fall.”
Judgment affirmed.